DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Travers (US 2014/0400966 A1), evidenced by Popovich (US 20150160529 A1).
Regarding claim 1, Travers teaches an imaging light guide (Fig. 4, waveguide 12 delivers image viz. eyebox 42 to the eye along first and second light paths [black arrows]) comprising: 
12) for conveying image-bearing light beams from an image source (32) to an eyebox  (42) within which a virtual image can be viewed (¶7, ¶10, ¶49, ¶55, and Fig. 4); 
a first in-coupling diffractive optic (168 and/or 170) being disposed to direct a first set of the image-bearing light beams into the waveguide along a first path; 
a first turning diffractive optic (190 being disposed along the first path and arranged to expand the image-bearing light beams of the first set in a first dimension (¶55 and marked up Fig. 4 below) and
to direct the expanded image-bearing light beams of the first set to a first out-coupling diffractive optic (180); 
the first out-coupling diffractive optic (180) being arranged to further expand the image-bearing light beams of the first set in a second dimension and to direct the further expanded image-bearing light beams of the first set from the waveguide toward the eyebox (Fig. 4); 
a second in-coupling diffractive optic (170) being disposed to direct a second set of the image- bearing light beams into the waveguide along a second path that is different from the first path (¶55, differing angles for differing wavelengths); 
a second turning diffractive optic (192) being disposed along the second path and arranged to expand the image-bearing light beams of the second set in a first dimension (¶55 and marked up Fig. 4
below) and to direct the expanded image-bearing light beams of the second set to a second out-coupling diffractive optic (178); and 
the second out-coupling diffractive optic being arranged to further expand the image-bearing light beams of the second set in a second dimension (¶55 and marked up Fig. 4 below) and to direct the
further expanded image-bearing light beams of the second set from the waveguide toward the eyebox (42) (Fig. 4).  
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    591
    519
    media_image1.png
    Greyscale

Regarding claim 2, Travers teaches the imaging light guide of claim 1, and further discloses wherein the first in-coupling diffractive optic (168) has a first in-coupling grating vector (inherent1) for directing the first set of the image-bearing light beams into the waveguide along the first path (e.g. ¶55, spectral separation compensation by the downstream 190, 192 turning optics necessarily implying different paths taken from the input optic), the second in-coupling diffractive optic (170) has a second in-inherent1) for directing the second set of the image-bearing light beams into the waveguide along the second path (sequitur) (¶10, ¶49, ¶53-55, Fig. 4), and the first in-coupling grating vector is oriented away from the second in-coupling grating vector (¶47, ¶50, ¶55).  
Regarding claim 4, Travers teaches the imaging light guide of claim 1, and further discloses wherein the first out-coupling diffractive optic has a first out-coupling grating vector (inherent1) for directing the first set of the image-bearing light beams out of the waveguide, the second out-coupling diffractive optic has a second out-coupling grating vector (inherent1) for directing the second set of the image-bearing light beams out of the waveguide (¶10, ¶49, ¶53-55, and Fig. 4), and the first out-coupling grating vector is oriented away from the second out-coupling grating vector (¶47, ¶50, selective turning toward different output apertures, i.e. oriented away from each other).  
Regarding claim 9, Travers teaches the imaging light guide of claim 1, and further discloses wherein the first in-coupling diffractive optic is a diffraction grating (¶54-55).  
Regarding claim 10, Travers teaches the imaging light guide of claim 1, and further discloses in which the waveguide includes a planar substrate (Fig. 4).  
Regarding claim 11 and 12, Travers teaches the imaging light guide of claim 1, and further discloses wherein the first set of image bearing beams comprises a first range of wavelengths and the second set of image bearing beams comprises a second range of wavelengths that differs from the first range of wavelengths (¶55, spectral separation and angular compensation thereof by the first and second sets of optics).  

Claim 3, 5-8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travers as applied to claim 2 above, in view of Brown (US 20140140654 A1).
Regarding claim 3, Travers teaches the imaging light guide of claim 2, but does not explicitly show wherein the first in-coupling grating vector is oriented away from the second in-coupling grating vector by 25 to 40 degrees.  
Brown explicitly shows an imaging light guide (Abstract) wherein the first in-coupling grating vector is oriented away from the second in-coupling grating vector by 25 to 40 degrees (¶195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the incoupling vectors apart as taught by Brown within the waveguide of Travers in order to avoid appreciable overlap of the beams (Brown, ¶195).
Regarding claim 5, Travers teaches the imaging light guide of claim 4, but does not explicitly show wherein the first out-coupling grating vector is oriented away from the second out-coupling grating vector by 25 to 40 degrees.  
Brown explicitly shows an imaging light guide (Abstract) wherein a first out-coupling grating vector is oriented away from a second out-coupling grating vector by 25 to 40 degrees (¶4, ¶188, ¶195,
range of anglex exiting waveguide is 40 degrees [-20 to +20] and/or less when other design factors are taken into account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the out-coupling vectors apart as taught by Brown within the waveguide of Travers in order to avoid appreciable overlap of the beams (Brown, ¶195).
Regarding claim 6, Travers teaches the imaging light guide of claim 3, and further discloses wherein the waveguide includes a substrate with parallel front and back surfaces (¶26, ¶27, Fig. 4, waveguide 12 with front 20 and back 18 being parallel), the first in-coupling diffractive optics and the second in-coupling diffractive optic are aligned along a common normal to the front and back surfaces of the substrate (Figs. 4, 8, wherein input gratings 168 and 170 are stacked along the input axis viz. common normal) and the first turning diffractive optic and the second turning diffractive optic are not ¶25, ¶71-72, Fig. 8, wherein the gratings may be stacked or configured side-by-side [i.e. not aligned along a common normal] or both). 
Regarding claim 7, Travers teaches the imaging light guide of claim 5, and further discloses wherein the waveguide includes a substrate with parallel front than back surfaces (¶26, ¶27, Figs. 4, 8, parallel front 20 and back 18 surfaces of waveguide 12), the first out coupling diffractive optic and the
second out- coupling diffractive optic are aligned along a common normal to the front and back surfaces of the substrate (¶25, ¶71-72, Fig. 8, wherein the input gratings 168 and 170 are stacked viz. aligned 
along a common normal), and the first turning diffractive optic and the second turning diffractive optic are not aligned along a common normal to the front and back surfaces of the substrate (¶25, ¶71-72,
Fig. 8, wherein the gratings may be stacked or configured side-by-side viz. not aligned along a common normal, or both).  
Regarding claim 8, Travers teaches the imaging light guide of claim 1, but does not explicitly show wherein the first in-coupling diffractive optic is a volume hologram.  
Brown explicitly shows an imaging light guide (Abstract) wherein the first in-coupling diffractive optic is a volume hologram (¶5, ¶17, ¶235, wherein multiplexed gratings for different wavelengths are superimposed to form a volume hologram).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use volume holograms as input diffractive optics as taught by Brown in the waveguide of Travers for the purpose of providing a color image to the eye (Brown, ¶265).
Regarding claim 13, Travers teaches the imaging light guide of claim 2, but does not explicitly show wherein the first in-coupling grating vector is oriented away from the second in-coupling grating vector by 30 degrees.  
Brown teaches that that each pair of gratings should have diffraction efficiency versus angle bandwidths with sufficient separation to avoid appreciable overlap (¶195), and that large separation is desirable for low efficiency gratings with wide angular bandwidths (¶195), explicitly disclosing a 26 degree chief ray [grating vector] angular separation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed the motivation of Brown when implementing the imaging device of Travers and achieved sufficient separation to avoid appreciable overlap of the imaging lights along the two paths (Brown, ¶195). Saariko explicitly shows an RGB optical apparatus having diffractive optics on a planar waveguide (Fig. 6, ¶113, “The first and second optical arrangements 11, 12 of the exit pupil expander 10 are configured to direct different components of an incident light beam in different directions. This enables a particular component of the incident light beam, having a particular wavelength, to be expanded using optical arrangements (for example, gratings) that are optimized for expanding light having that particular wavelength.”) wherein the first in-coupling grating vector (of first grating 11) is oriented away from the second in-coupling grating vector (of second grating 12) by 90 degrees (Fig. 6, first component along the long axis of the rectangular waveguide, and the second component along the short axis of the rectangular waveguide).
The modified Travers does not explicitly show that the chief ray separation is 30 degrees. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, the general conditions of the claim and motivation for widening the separation are known from Travers in view of Brown, while Brown and Saarikko indicates that this separation is achievable from 26 to 90 degrees. Benefit of optimizing the separation to be 30 degrees 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed the motivation of Brown and optimized the imaging device of Travers thereby achieving sufficient separation to avoid appreciable overlap of the imaging lights along the two paths (Brown, ¶195).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saariko (US 20130314789 A1).
Regarding claim 14, the modified Travers teaches the imaging light guide of claim 5, the modified Travers does not explicitly show wherein the first in-coupling grating vector is oriented away from the second in-coupling grating vector by 90 degrees.
Saariko explicitly shows an RGB optical apparatus having diffractive optics on a planar waveguide (Fig. 6, ¶113, “The first and second optical arrangements 11, 12 of the exit pupil expander 10 are configured to direct different components of an incident light beam in different directions. This enables a particular component of the incident light beam, having a particular wavelength, to be expanded using optical arrangements (for example, gratings) that are optimized for expanding light having that particular wavelength.”) wherein the first in-coupling grating vector (of first grating 11) is oriented away from the second in-coupling grating vector (of second grating 12) by 90 degrees (Fig. 6, first component along the long axis of the rectangular waveguide, and the second component along the short axis of the rectangular waveguide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Brown and Saarikko when implementing the Travers in order to form the virtual image with a relatively even color distribution (Saarikko, ¶113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Popovich, ¶101, disclosing electrically controllable gratings analogous with those of Travers, “The grating function may be defined in many different but, to a first order, may be characterised by a grating spacing and a grating vector. Typically, each SBG [controllable grating]region has a unique optical prescription”